Case 6:18-cv-02141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 1 of 13 Page|D 1

UNITED STATES DISTRICT COUB}`IUEC 1 h

MIDDLE DISTRICT oF FLoRIDA "’~-"? ’9= 2 9
oRLANDo DrvlsroN ~
UNITED sTATEs oF AMERICA,
Plainciff,
V~ Case No. 6:18-cv- .7\|'~11 -O'rl “'LL\KRS
$67,040 1N U.s. cURRENcY,
Defendant.

VERIFIED COMPLAINT FOR FORFEITURE INREM

The United States of America brings this complaint and alleges upon
information and belief, in accordance with Supp’l Rule G(Z), Supplemental
Rules for Admiralty or Maritime Clairns and Asset Forfeiture Actions, as
follows:

NATURE OF TI-IE ACTION

l. This is a civil action in rem to forfeit to the United States of
America, pursuant to 21 U.S.C. § 881(a)(6), approximately $67,040 in
currency seized from Shannon Nicole Srnith at the Orlando International
Airport (Defendant Funds).

JURISDICTION AND VENUE
2. The Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1345, Which provides the Court with jurisdiction over

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 2 of 13 Page|D 2

all civil actions commenced by the United States, and pursuant to 28 U.S.C. §
1355, which provides the Court with jurisdiction over actions to recover or
enforce forfeitures.

3. This Court has in rem jurisdiction over the Defendant Funds
because venue properly lies in the Middle District of Florida pursuant to 28
U.S.C. § 1395.

4. Venue is proper in the United States District Court for the
Middle District of Florida, pursuant to 28 U.S.C. § 1395(b), because the
Defendant Funds were found and seized in this district.

TI-IE DEFENDANT HVREM

5. The Defendant Funds consist of approximately $67,040 in
United States currency seized from Shannon Nicole Smith on June 21, 2018 at
Orlando Intemational Airport (OIA) by law enforcement officers who
determined that there was probable cause to believe that the Defendant Funds
constituted: (1) money furnished or intended to be furnished by a person in
exchange for a controlled substance in violation of the Controlled Substances
Act; (2) proceeds traceable to such an exchange; or (3) money used or

intended to be used to facilitate a violation of the Controlled Substances Act.

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 3 of 13 Page|D 3

6. The Drug Enforcement Administration (DEA) took custody of
the Defendant Funds, which remain in the custody of the United States. As
set forth in Supp’l Rule G(B)(b)(i), the Clerk of Court must issue a warrant to
arrest the Defendant Funds if they are in the government’s possession,
custody, or control.

BASIS FOR FORFEI'I`UR_E

7. The Defendant Funds are subject to forfeiture to the United
States pursuant to 21 U.S.C. § 881(a)(6) because they constitute: (1) money
furnished or intended to be fumished by a person in exchange for a controlled
substance in violation of the Controlled Substances Act; (2) proceeds traceable
to such an exchange; or (3) money used or intended to be used to facilitate a
violation of the Controlled Substances Act.

EAQS

8. The facts and circumstances supporting the forfeiture of the
Defendant Funds have been provided by DEA Special Agent Frank A.
Chiaradio, who states as follows.

9. On June 21, 2018, Shannon Nicole Smith was ticketed to fly on

American Airlines flight #227 from Orlando, Florida to Los Angeles,

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 4 of 13 Page|D 4

Califomia at approximately 11:33 a.m. Based upon SA Chiaradio’s training
and experience, he knows Califomia to be a source state for marijuana.

10. After Smith checked in one of her suitcases at the airline counter
and began walking in the direction of the Transportation Security
Administration (TSA) checkpoint, two law enforcement officers approached
Smith to inquire about her travel. Thereafter, Smith voluntarily spoke with a
series of officers Who work with the Orlando Airport Interdiction Unit.

ll. Smith told them that she purchased her ticket for the flight
approximately two days prior and that she was traveling to Los Angeles to
visit her brother who lived in Los Angeles and in Colorado. Officers knew
this information to be false, as Smith had purchased her one-way ticket the
day before (on June 20"'). Smith also said she was moving to Califomia, and
did not plan on returning to Florida.

12. Smith said that she packed her own carry-on suitcase and purse,
but that her mother had packed her checked suitcase. Smith said no one gave
her any packages to travel with which contained illegal contraband, large sums
of U.S. Currency, or to which she did not know its contents.

13. Smith said she was traveling with a total of approximately

$6,000, which was located inside her carry-on suitcase (approximately $3,000)

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 5 of 13 Page|D 5

and her purse (approximately $3,000). Smith then consented to a search of
her carry-on suitcase, checked suitcase, and purse.

14. Smith showed officers a bundle of approximately $3,000 which
she took out of her purse. One of the officers then began to search her carry-
on suitcase and immediately located small bundles of U.S. Currency handed
together and concealed within women’s clothing. When asked again how
much money she was carrying (because it appeared she had more than $3,000
in her carry-on suitcase), Smith replied she thought approximately $30,000 to
$35,000.

15. Smith told officers that she had no other money - specifically
that there was no money in her checked suitcase. However, when an officer
searched the checked suitcase, he located a number of additional bundles of
U.S. Currency rubber handed together, a large blanket, a bathrobe, and men’s
clothing. Smith denied knowledge of the money in her checked suitcase.
Indeed, she claimed her mother had packed her suitcase.

16. Smith then told oflicers the money in her possession was from an
inheritance from when her grandmother passed away a year ago, but she Was
unsure of the amount of the inheritance. Smith said she retrieved the money

from her bank account at GTE Credit Union in Tampa, but then later gave a

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 6 of 13 Page|D 6

conflicting statement saying that her mother had given her the inheritance
money about a week or two ago in cash.

l7. Smith showed an officer her bank account information through
her cellular phone that showed a savings balance of $10,000 and a checking
balance of $617.84. Smith said she had no other bank accounts.

18. An officer called and spoke to Smith’s mother, Lorraine Smith.
Lorraine Smith said she had dropped off her daughter at the airport a few
minutes ago. Lorraine Smith said she did not pack any of her daughter’s bags
and did not give her any money. Lorraine Smith believed her daughter was
traveling to Califomia for a few days to look for a car or a horse but was
unsure exactly why. Lorraine Smith said that her daughter did receive an
inheritance of approximately $25,000, but that she had received the
inheritance years ago.

19. An officer also called Smith’s brother, David Smith. David
Smith said he knew his sister was speaking with law enforcement oHicers
because she had been texting with him while officers were speaking to her.
David Smith said he lived in Colorado, but was thinking about moving to Los

Angeles. David Smith said he was meeting his sister in Los Angeles.

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 7 of 13 Page|D 7

20. Smith said she was going to stay at the Historic Mayfair hotel in
downtown Los Angeles and provided officers with a reservation. The
reservation showed her checking in on June 21, 2018 and checking out on
June 22, 2018, Smith said she was going to stay with her brother at his place
for the rest of her trip.

21. While still speaking with officers, Smith continuously texted and
began to add up the bundles of U.S. Currency using the calculator on her
phone. Smith said that all of the money that was in her carry-on suitcase was
in bundles of $3,000 and that she counted it and rubber banded it herself.
Smith then told officers she believed she was carrying a total of $42,000.

22. Smith also told officers she had been a bartender since she was 18
years old and currently worked at Beef O’Brady’s in Tampa (at the time,
Smith was 21 years old). Smith said she was paid through direct deposit and
was unsure of how much money she made.

23. During the interview with officers, Smith also consented to a

search of her cellular phone. A search of the phone revealed photographs

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 8 of 13 Page|D 8

detailing numerical amounts associated with names of people, which, based

upon the officers’ training and experience, appeared to be a drug ledger:

.ul AT&T '.;-

<

Keem 4.8
Co|ten 2.9
Mclx 13

Mike

Or|c:lndo 6.5
Drew 2.4
Bric:n 2.4
Chondler 10.6

`:Frank 5
Jgstin 1
_Jo"`n'ds '4.2

 

Case 6:18-cv-O2141-CE|\/|-KRS Document 1 Filed 12/14/18 Page 9 of 13 Page|D 9

along with amounts of what officers knew, based upon their training and
experience, to be types of marijuana, including kush bubba, south fork

sherbert, and sunset sherbert:

80 cookies

92 strawberry stigma
172 x 23= 3956

58 913

48 south fork §|'_\,gr_|;qgj;g
70 sunset sherbet

76 kush bubbo

252 x 25= 6300

600 round trip plane ticket
Totol = 10,856

 

24. Thereafter, a properly trained narcotics detection dog, “Gabi,”
positively alerted to the presence of the odor of drugs on the Defendant Funds.
Gabi is trained to detect the odor of six controlled substances: cannabis,

cocaine HCL, cocaine base, heroin, methamphetamine, and MDMA.

Case 6:18-cv-O2141-CEI\/|-KRS Document 1 Filed 12/14/18 Page 10 of 13 Page|D 10

25. Individuals who handle controlled substances often get traces of
the substances on their hands and clothing. These trace amounts of a
controlled substance can easily be spread to other items the individual touches
such as currency. A positive alert to U.S. currency by a properly trained dog
indicates that the currency had either been handled by someone who had trace
amounts of a controlled substance on their hands, or the currency had recently
been in close proximity to a controlled substance.

26. DEA then seized the U.S. currency found in Smith’s purse,

carry-on bag, and suitcase, which had all been wrapped in rubber bands:

 

10

Case 6:18-cv-O2141-CEI\/|-KRS Document 1 Filed 12/14/18 Page 11 of 13 Page|D 11

27. The seized money was taken to Loomis Financial Services where

it was counted. The official count was $67,040. The money was comprised

of:
144 $100 bills
108 $50 bills
2,353 $20 bills
17 $10 bills
10 $1 bills

Based upon SA Chiaradio’s training and experience, the specific
denomination amounts are consistent with street-level drug sales.

28. Records from the Florida Department of Labor and Employment
Security indicate that the reported income for Smith was as follows:

2017 = $17,205.62

2016 = $12,653.19

2015 = $9,289.62

CONCLUSION

Based on the aforementioned facts, SA Chiaradio believes that
sufficient probable cause exists to believe that the Defendant Funds are: 1)
money furnished or intended to be furnished in exchange for a controlled
substance in violation of the Controlled Substances Act; 2) proceeds traceable

to such an exchange; and/ or 3) money used or intended to be used to facilitate

11

Case 6:18-cv-O2141-CEI\/|-KRS Document 1 Filed 12/14/18 Page 12 of 13 Page|D 12

a violation of the Controlled Substances Act. Thus, the Defendant Funds are
subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

WHEREFORE, pursuant to Supplemental Rule G, Plaintiff United
States of America requests that this Court issue an arrest warrant in rem
pursuant to Supplemental Rule G(3)(b)(1), initiate a process of forfeiture
against the Defendant Funds, and duly notice all interested parties to appear
and show cause why the forfeiture should not be decreed. The United States
further requests the Court order the Defendant Funds forfeited to the United
States for disposition according to law and grant the United States such further
relief as this case may require.

Dated: December 13_, 2018

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attomey

By: ,
Nicole M. Andrejko

Assistant United States Attomey
Florida Bar No. 0820601

400 West Washington Street, Suite 3100
Orlando, Florida 32801

Telephone: (407) 648-7500

Facsimile: (407) 648-7643

E-Mail: Nicole.Andrejko@usdoj.gov

12

Case 6:18-cv-O2141-CEI\/|-KRS Document 1 Filed 12/14/18 Page 13 of 13 Page|D 13

VER]FICATION

I, Frank A. Chiaradio, hereby verify and declare under penalty of
perjury, that I am a Special Agent with the Drug Enforcement Administration,
and pursuant to 28 U.S.C. § 1746, that I have read the foregoing Verified
Complaint for Forfeiture in Rem and know the contents thereof, and that the
matters contained in the Verified Complaint are true to my own knowledge
and belief.

The sources of my knowledge and information and the grounds of my
belief are the official liles and records of the United States, information
supplied to me by other law enforcement officers, as well as my investigation
of this case together with other DEA Special Agents and Task Force Officers.

I hereby verify and declare under penalty of perjury that the foregoing is
true and correct.

Executed this il day of December, 2018.

‘.;Erank A. Chiaradio, Special Agent

Drug Enforcement Administration

13

Case 6:18-cv-O2141-CE|\/|-KRS Document1-1 Filed 12/14/18 Page 1 of 1 Page|D 14
CIVIL COVER SHEET

is 44 (R¢v. ii/is)

The 15 44 civil cover sheet and the information contained herein.neither replace nor su
provided b local rules of court. This fomi, approved by the Judicia| Con

. v '
erence 01 the El

purpose 0 initiating the civil docket sheet (Sl:'l=' INSIRU( '7'10NS UN Nl=;\'l'PAri/:' ()l-' '!'HlS I-`()RM.)

ement the fil_in and service of pleadings or other papers as re uired by |aw, except as
nited States in eptember 1974, is required for the use of the |erk of Court for the

 

i. (a) PLAiNTiFFS

United States of America

(b) County of Residence of First Listed Plaintif`f
lEX(`/:`PT IN l I.S. I'l.AlNTII-'I" (,`ASI:'.S')

(C) Attomeys (l'»'i'rm Name. Ad¢lre.is. ami Tcleplume Numbcr/

DEFENDANTS

NOTE:

Attomeys ((fKnuu-n)

 

$67,040.00 in United States Currency

Coumy of Residence ol'First l.istcd Defendant

Orange

(/N (l. S. I'I.AINI`II"I" ( `ASI:`S ()NI. 1')

IN LAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND lNVOLVED.

 

ll. BAS|S OF J URISDlCTlON (I’Iace an "\'" in ()ne B¢i.\' ()nl,w

 

(l"vr [)i'\'er.\‘ily ( `a.tc.t ()nly,l

Ill. ClTIZENSHlP OF PRlNClPAL PARTIES (l’laecan "."'\ mr)m» /iinfi»rl'/aimw'

and ()m' liu.\'jiir Drfwnlum)

 

 

 

 

 

 

 

 

 

1‘_" 1 U.S. Govemment Cl 3 Federal Question l"l`l-` DEF PTF DEF
Plaintit’l` (U.S. Gi)\‘emmem Nola I’arr,i') Citizen of This Siate D 1 Cl l incorporated or Principal P|ace D 4 D 4
of Business 1n This Stale
Cl 2 U.S. Government Cl 4 Divei'sity Citizen of Anolher State CI 2 Cl 2 Incoiporated aml Principa| Place O 5 U 5
Defendant llmlicale (,'i'll:enrhip ofl’urr/es m llem /II) ol` Bu,siness ln Another State
Citizen or Subject of n C| 3 Cl 3 Foreign Nalion C| 6 Cl 6
Foreigg Countrv
lv. NATU RE OF SU lT (Place an "\’" m One Bar Onli')
l comAcr 'ro§'rs FoRFEMB/PENAL'W BANKRu_P_'[cY M|
Cl 110 |nsur.incc PERSONAL |NJURY PERSONAL lN.lL'RY 5625 Drug Relaled Seizure CI 422 Appe3128 USC 158 Cl 375 Fa|se Cliiims Aci
C| 120 Marine Cl 310 Airplane Cl 365 Personal lnjury - omeperty 21 USC 881 Cl 423 Withdrawiil Cl 376 Qui Tam 131 USC
Cl 130 Miller Act Cl 315 Airplane Product Product Linbiliiy D 690 Oiher 28 USC 157 3729(a))
U 140 Negoti:tble lnsm.zmcnt Liability Cl 367 Health Care/ Cl 400 Sta!e Reappor\ionment
C| 150 Recovery of O\'erp:iymem Cl 320 Assau|t. Libel &'. Phalmaceuti`u| Cl 410 Anlitrust
& Enforcement of Judgmem Slandef Personal Injury CJ 820 Copyrights CI 430 Banks and Banking
C| 151 Medic.'ue Act 0 330 Federa| Employers` Product Liability CJ 830 Palenl Cl 450 Commerce
CI 152 Reco\'cry of Defaulted Liability Cl 368 Asbestos Persona| Cl 840 Trademar$; Cl 460 Depor\alion
Smdent Lo:ms D 340 Marine lnjury Pmduct _ O 470 Rocketeer lnt\uenc¢d and
(Excludes Veterans) D 345 Marine Produci Liability _MM Comcpt Orgtmizations
U 153 Rocovery ot`Overpay-ment Liability PERSONAL PROPERT\’ 0 710 Fair Labor Siandards CI 861 HlA ( 139511) CI 480 Consumer Credit

of`Veteran's Benefits Cl 350 Motor Vehic|e
Cl 160 Stockholders` Suits Cl 355 Motor \’chicle
0 190 Otlicr Contr¢ict Pmduet Liability
Cl 195 Concraei Produci liability Cl 360 Oiher Personal
Cl 196 Franchise lnjury

0 362 Personal injury ‘
Med.ical Mal tice

l REAL I’ROPERTY ClVIL RIGHTS
Cl 210 Land Ctmdemnation 0 440 Other C iv1`1 Rights
Cl 220 Foreclosure CI 441 Voting
5 230 Rent hem & Ejectment C| 442 Employment
C| 240 Torts to L:md Cl 443 Housing/
Cl 245 Ton Product Li:ibiliiy Aecommodations

o 290 Aii other R¢ai 9mm-

Employment

 

Cl 445 Amer. w/Disabilities -

0 446 Amcr. w/Disabililies -

O 370 Otlier Fraud

U 371 Truth in Lending

Cl 380 Other Personal
Pmperty Damage

0 385 Propeny Damage
Product Linbility

llabem Corpus:

CI 463 Alien Detainee

U 510 Moiions 10 Vacate

Sentence

Cl 530 Gencm|

Cl 535 Dmlh Penalty
Other:

Cl 540 Mrmdamus & Otlier

 

PRISONER PETITIONS

 

Aci

111 720 L:ibor/'Managcment
Relations

CI 740 Railway Labor Act

Cl 751 Family and Mcdic:il
Leave Act

U 790 Otlief Labor Litigation

Cl 791 Employee Retirernenl
income Security Act

lMMIGRATlON

13 462 Na\urnlizaxion Applieation

CJ 465 Otlier lmmigration

0 862 Bl:ick Lung (923)

0 863 DlWC/DlWW (405(3))
Cl 864 SSID Tille X\’l

0 sss Rsi i~iosig)i

0 870 Ta.xcs (U.S. Plaintit't`
or Defendam)

U 871 1RS-Third P:my
26 USC 7609

 

FEDBRAL TAX SUI'I'S

490 Cab|c/Sai TV

850 Securities"(`omiiiodities/
Exchange

890 Other Statutory Actions

891 Agriculluml Acls

893 Environmcma| Maltcrs

895 Freedom of information
Act

896 Arbilration

899 Administrati\'e Procedure
Act/Rcvicw or Appeal of
Agency Decision

950 Constitution.'i|ity of
Suite Statutes

00 OC|C|U CIO

l`.l

 

 

 

 

 

 

 

 

 

   
 

 
  

 

Other C| 550 Civil Rights Actions
C| 448 Educalicn 0 555 Pxi'son Condilion
C| 560 Ciw`l Deminee -
Condilicns of
Confinemcnt
V. ORlGlN (Place an ".\" m One Bar ()nl_i')
Xl Original Cl 2 Removed from Cl 3 Remanded from U 4 Reinstzited or C| 5 Tmnsferred from Cl 6 M_u_|lidistrict
Proceeding State Court Appe||ate Court Rcopened ;\notl{tet District Litigation
rper:l,'/
Cite the U. . ivi Stat e der which ou are filin (Da nor ci't¢jurisdicn’¢malsramra unlesx diwnin-):
21 u.s.t§. § sii(aiiei'" y g
vl‘ CAUSE OF ACTlON Brief description of cause: , _ , _ _
proceeds traceable to and/or money used or intended to be used to facilitate a violation of 21 U.S.C. §§ 841 & 846
Vll. REQUESTED IN 0 CHECK lF TH|S 13 A CLASS AC'|`|O_\' DEMAND S CHECK VES only ifdemanded in complaint
COMPL.AlNT: UNDER RULE 23.F~R~Cv-P- .iuRY neman o Yes XN¢
Vlll. RELATED CASE(S) ` .
|F ANY (.See nuln.'clwn.\'). JUDGE KET NUMBER
DAT`E SlGN.-\TURE TI`ORNEY OF RECORD
'0 /I'-i l l 4
l-`OR OFFlC£ USE ONLY
RECE|PT "~= AMOUNT APPLY[»\'G lFP JUDGE MAG. JUDGE

